EX-10 5 cashincentplan04.htm EXHIBIT 10(J) 2004 CASH INCENTIVE PLAN

INTERGRAPH CORPORATION
2004 CASH INCENTIVE PLAN

1.            Purpose of the Plan.

               The purpose of the Plan is to advance the interests of the
Company and its stockholders by providing incentives in the form of cash bonus
awards to certain executives of the Company and its Subsidiaries.  The Plan is
intended to enable the Company to attract and retain appropriate executive
talent and to motivate such officers to manage and grow the Company's business
and to attain the performance goals articulated under the Plan.

2.            Definitions.

               The following capitalized terms used in the Plan have the
respective meanings set forth in this Section:

               (a)        "Award" means a cash bonus award granted pursuant to
the Plan.

               (b)        "Board" means the Board of Directors of the Company.

               (c)        "Code" means the Internal Revenue Code of 1986, as
amended, or any successor thereto.

               (d)        "Committee" means the Compensation Committee of the
Board, or any successor thereto or any other committee designated by the Board
to assume the obligations of the Committee hereunder.

               (e)        "Company" means Intergraph Corporation, a Delaware
corporation, and its Subsidiaries.

               (f)        "Effective Date" means the date on which the Plan
takes effect in accordance with Section 13 of the Plan.

               (g)        "Participant" means an employee of the Company or any
of its Subsidiaries who is selected by the Committee to participate in the Plan
pursuant to Section 4 of the Plan.

               (h)        "Performance Period" means the Company's 2004 fiscal
year or any portion thereof designated by the Committee.

               (i)         "Plan" means the Intergraph Corporation 2004 Cash
Incentive Plan.

               (j)        "Subsidiary" means a subsidiary corporation, as
defined in Section 424(f) of the Code (or any successor section thereto).

3.           Administration.

               The Plan shall be administered by the Committee. The Committee
shall have the authority to select the employees to be granted Awards under the
Plan, to determine the size and terms of an Award (subject to the limitations
imposed on Awards in Section 5 below), to modify the terms of any Award that has
been granted, to determine the time when Awards will be made, the amount of any
payments pursuant to such Awards, and the Performance Period to which they
relate, to establish performance objectives in respect of such Performance
Periods and to determine whether such performance objectives were attained. The
Committee is authorized to interpret the Plan, to establish, amend and rescind
any rules and regulations relating to the Plan, and to make any other
determinations that it deems necessary or desirable for the administration of
the Plan.  The Committee may correct any defect or omission or reconcile any
inconsistency in the Plan in the manner and to the extent the Committee deems
necessary or desirable. Any decision of the Committee in the interpretation and
administration of the Plan, as described herein, shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned. Determinations made by the Committee under the Plan need not be
uniform and may be made selectively among Participants, whether or not such
Participants are similarly situated. The Committee shall have the right to
deduct from any payment made under the Plan any federal, state, local or foreign
income or other taxes required by law to be withheld with respect to such
payment. The Committee may delegate to one or more employees of the Company or
any of its Subsidiaries, including, but not limited to the Company's Chief
Executive Officer, the authority to take actions on its behalf pursuant to the
Plan.



4.           Eligibility and Participation.

               The Committee shall designate, from employees recommended by the
Company's Chief Executive Officer, those persons who shall be Participants for
the Performance Period.  Participants shall be selected from among the employees
of the Company and any of its Subsidiaries.  The designation of Participants may
be made individually or by groups or classifications of employees, as the
Committee deems appropriate.

5.           Awards.

             (a)          Performance Goals.  Awards under the Plan shall be
conditioned on the attainment of written performance goals.  Performance goals
shall be recommended by the Chief Executive Officer and determined and approved
by the Committee for the Performance Period.  The Committee shall determine
whether and to what extent each performance goal has been met.  In determining
whether and to what extent a performance goal has been met, the Committee shall
consider the recommendation of the Chief Executive Officer (other than with
respect to his Award) and may consider such other matters as the Committee deems
appropriate. 

             (b)          Weighting of Goals.  Each Participant shall be
designated as a "Corporate Executive," "Division President" or "Division
Executive."   The percentage of any Award payable pursuant to the Plan shall be
based on the weights assigned to the applicable performance goal on the bases
set forth on the attached Schedule A. Unless determined otherwise by the
Committee, in the case of multiple individual performance goals, each such goal
shall be given equal weight.

             (c)          Target Bonus.  The Committee shall specify a target
bonus amount to be payable pursuant to an Award for each Participant.

             (d)          Amount Payable.    The amount payable pursuant to an
Award shall be determined by the Committee in its sole discretion based on the
applicable target bonus amount, the prescribed weighting of the performance
goals, and the Committee's determination of whether and to what extent each
applicable performance goal has been met consistent with the performance
calibration scale attached hereto as Schedule B.   Consistent with the
application of the calibration scale, threshold performance shall be 60% of each
Corporate, Division and Individual goal.  No amounts shall be paid for
performance at or below the threshold level.  Consistent with the calibration
scale, the maximum bonus payable of 200% of target may be earned for performance
at or above 140% of the applicable performance goals.

             (e)          Payment. The amount of the Award payable as determined
by the Committee for the Performance Period shall be paid to the participant at
such time as determined by the Committee in its sole discretion after the end of
the Performance Period. The Committee shall have the discretion to decrease, but
not increase, the amount of any payment otherwise payable pursuant to an Award,
but will consider the recommendation of the Chief Executive Officer prior to
making any such determination.

             (f)          Termination of Employment. If a Participant dies,
retires, is assigned to a different position or is granted a leave of absence,
or if the Participant's employment is otherwise terminated (except with cause by
the Company, as determined by the Committee in its sole discretion) during a
Performance Period, a pro rata share of the Participant's award based on the
period of actual participation may, in the Committee's sole discretion, be paid
to the Participant after the end of the Performance Period if it would have
become earned and payable had the Participant's employment status not changed.

6.            Amendments or Termination.

               The Committee may amend, alter or discontinue the Plan, but no
amendment, alteration or discontinuation shall be made which would impair any of
the rights or obligations under any Award theretofore granted to a Participant
under the Plan without such Participant's consent; provided, however, that the
Committee may amend the Plan in such manner as it deems necessary to permit the
granting of Awards meeting the requirements of any applicable law, rule or
regulation.



7.           No Right to Employment.

               Neither the Plan nor any action taken hereunder shall be
construed as giving any Participant or other person any right to continue to be
employed by or perform services for the Company or any Subsidiary, and the right
to terminate the employment of or performance of services by any Participant at
any time and for any reason is specifically reserved to the Company and its
Subsidiaries.



8.            Nontransferability of Awards.

               An Award shall not be transferable or assignable by the
Participant other than by will or by the laws of descent and distribution.

9.           Offset of Awards.

               Notwithstanding anything to the contrary herein, the Committee,
in its sole discretion, may reduce any amounts otherwise payable to any
Participant hereunder in order to satisfy any liabilities owed to the Company or
any of its Subsidiaries by the Participant.



10.         Adjustments Upon Certain Events.

               In the event of any material change in the business assets,
liabilities or prospects of the Company, any division or any Subsidiary, the
Committee in its sole discretion and without liability to any person may make
such adjustment, if any, as it deems to be equitable as to any affected terms of
outstanding Awards.

11.         Miscellaneous Provisions.

               The Company is the sponsor and legal obligor under the Plan and
shall make all payments hereunder, other than any payments to be made by any of
the Subsidiaries (in which case payment shall be made by such Subsidiary, as
appropriate).  The Company shall not be required to establish any special or
separate fund or to make any other segregation of assets to ensure the payment
of any amounts under the Plan, and the Participants' rights to the payment
hereunder shall be no greater than the rights of the Company's (or Subsidiary's)
unsecured creditors. All expenses involved in administering the Plan shall be
borne by the Company.

 

12.         Choice of Law.

               The Plan shall be governed by and construed in accordance with
the laws of the State of Delaware applicable to contracts made and to be
performed in the State of Delaware.

13.         Effectiveness of the Plan.

               The Plan shall be effective as of the date of its adoption by the
Committee.






Schedule  A





Level

Corporate Goal
(Percentage of Target)

Division Goal
(Percentage of Target)

Individual Goals
(Percentage of Target)

Corporate Executives

80%

0%

20%

Division Presidents

20%

60%

20%

Division Executives

10%

70%

20%





 


 


Schedule B

 



Performance Definition
 

Actual Performance
% of Target Performance

Actual Incentive
% of Target Incentive

Threshold

60%

0%

Target

100%

100%

Maximum

140%

200%

 


[cip04chart.gif]

